United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.M., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MEDICAL COMMAND, Fort Polk, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0342
Issued: November 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 3, 2018 appellant filed a timely appeal from a November 20, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $67,261.65 for the period June 6, 2016 through

1

5 U.S.C. § 8101 et seq.

2
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

January 6, 2018 because she continued to receive monetary compensation after the expiration of a
schedule award; and (2) whether OWCP properly denied waiver of recovery of the overpayment.
FACTUAL HISTORY
On September 18, 2013 appellant, then a 58-year-old lead diagnostic radiologic
technologist, filed a traumatic injury claim (Form CA-1) alleging that on September 16, 2013 she
sustained an open wound and fracture to her right index finger when her hand slipped off of a door
knob and her finger got caught between the door and door jamb while in the performance of duty.
By decision dated January 21, 2014, OWCP accepted the claim for open wound to right index
finger and fracture to right index finger. It paid appellant intermittent wage-loss benefits on the
supplemental roll.
On April 4 and September 17, 2014, and June 1, 2015 appellant filed claims for schedule
award (Form CA-7) compensation.
In a report dated July 29, 2015, Dr. Michael M. Katz, a Board-certified orthopedic surgeon,
acting as OWCP’s district medical adviser (DMA) related that appellant had 15 percent permanent
impairment of the right upper extremity.
By decision dated August 13, 2015, OWCP granted appellant a schedule award for 15
percent permanent impairment of the fourth right finger. The award covered a period July 14 to
29, 2015. OWCP noted that appellant would not receive continuing payment as her award had
already been paid in full.
OWCP issued a corrected decision on January 29, 2016. By decision dated January 29,
2016, it granted appellant a schedule award for 15 percent of the fourth ring finger. OWCP noted
that her date of maximum medical improvement (MMI) was July 13, 2015, and that the award
covered a period of 46.8 weeks from July 14, 2015 to May 3, 2016. It noted that appellant’s initial
payment of $1,795.50 would cover the period July 14 to 29, 2015 and that he would subsequently
receive $3,203.00 in continuing compensation payments every four weeks.
In a memorandum dated January 29, 2016, OWCP indicated that the initial schedule award
payment was adjusted to correct the amount owed to appellant for the period July 14 to 29, 2015.
It noted that she was initially paid $1,351.27, that she should have been paid $1,795.50, and that
she was owed $444.23.
A fiscal worksheet dated February 12, 2018 related that appellant’s schedule award had
been keyed as payable for a finger, when it should have been keyed as a schedule award for the
arm/right upper extremity, per the DMA report dated July 29, 2015. The schedule award payment
was deleted to correct it from finger to arm. OWCP paid the schedule award from July 14
through 29, 2015. “Then it was deleted and mistakenly reentered as [leave without pay] LWOP
July 30, 2015 [to] January 6, 2018. Could not use SA Start date of July 13, 2015 since lost wage
paid for July 13, 2015. The correct SA Period is July 14, 2015 to June 5, 2016 per the adjudication
screen enclosed.” The overpayment period was identified as from June 6, 2016 through
January 6, 2018. The total overpayment amount was identified as $67,261.65.
By a preliminary determination dated September 12, 2018, OWCP declared an
overpayment of compensation in the amount of $71,120.57 had been created because the schedule
award failed to expire on July 29, 2015. It also noted that the schedule award should have run
2

from July 30, 2015 to June 5, 2016, however appellant was overpaid for the period June 16, 2016
through June 6, 2018. Regarding calculation of the overpayment, OWCP related: “The periodic
roll cycle net payment of $3,280.00 divided by 28 (number of calendar days in a cycle) multiplied
by 613 days (number of calendar days overpaid) = $71,808.57l. Currently owe $71,120.57.” It
further found that she was without fault in the creation of the overpayment and provided an
overpayment recovery questionnaire (Form OWCP-20) for her completion. OWCP afforded
appellant 30 days to respond and submit supporting financial documentation.
On October 10, 2018 appellant requested a telephonic conference with an OWCP
representative, and requested a waiver of overpayment. She submitted a completed Form OWCP20 and supporting financial documents along with her request. Appellant reported a total monthly
income of $3,043.14, and total monthly expenses of $2,999.00. She additionally reported a cashon-hand amount of $45.00, a checking account balance of $192.36, and a savings account balance
of $599.00, which totaled her assets at $836.36. Appellant argued that imposing a repayment to
recoup the overpayment would be a hardship on her and her dependent.
By decision dated November 20, 2018, OWCP finalized the overpayment of compensation,
finding that appellant was overpaid in the amount of $67,261.65 for the period June 6, 2016
through January 6, 2018 because she received continued schedule award compensation after her
schedule award had expired on June 5, 2016. Regarding calculation of the overpayment OWCP
related: “The following reflects the calculation of the final overpayment amount, i.e., the
difference between what was paid and what should have been paid: $3,203/28 = $114,39 x .6
(Fraction of the Day from the SA Calculator in file dated August 19, 2015 = $68.63. Overpayment
period: June 6, 2016 - January 6, 2018 $67,330.28-$68.63 = $67,261.65.” It also determined that
appellant was without fault in the creation of the overpayment. In addition, OWCP denied waiver
of recovery of the overpayment of compensation finding that there was no evidence to support that
she was financially unable to repay her overpayment, and ordered appellant to forward payment
in the amount of $100.00 every 30 days.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. Section 20 C.F.R. § 10.404
states that compensation is provided for specified periods of time for the permanent loss or loss of
use of certain members.5
OWCP’s procedures provide that an overpayment is created when a schedule award
expires, but compensation continues to be paid.6

3

Supra note 1.

4

20 C.F.R. § 10.404.

5

Id. Effective May 1, 2009, OWCP began using the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2009). See E.V., Docket No. 17-2026 (issued July 11, 2018).
6

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating an Overpayment,
Chapter 6.200.1(f) (September 2018).

3

ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
In both its preliminary determination and its finalized overpayment decision, OWCP found
that appellant received an overpayment of compensation because she was paid after the expiration
of her schedule award on June 5, 2016. In its decision dated January 29, 2016, it granted her a
schedule award for 15 percent permanent impairment of the fourth ring finger. While OWCP did
not issue a corrected schedule award, to reflect that the schedule award was actually payable for
permanent impairment of the right upper extremity, the record reflects that the 46.8 weeks of
compensation was actually paid for 15 percent permanent impairment of appellant’s right upper
extremity. It related in the January 29, 2016 schedule award decision that appellant’s date of MMI
was July 13, 2015, and that the award covered a period of 46.8 weeks from July 14, 2015.
However, OWCP continued to pay appellant’s award of compensation past the date of its
expiration. As it continued to pay her compensation until January 6, 2018, appellant received an
overpayment of compensation.7 Therefore, the Board finds that OWCP properly determined that
appellant received an overpayment of compensation.
However, the case is not in posture for decision with regard to the amount of the
overpayment. In its preliminary determination dated September 12, 2018, OWCP found an
overpayment of compensation in the amount of $71,120.57, for which appellant was without fault,
for the period June 16, 2016 through January 6, 2018, because she was paid after the expiration of
her schedule award. OWCP also noted in the conclusion of the preliminary memorandum that an
overpayment in the amount of $71,120.57 had occurred covering the period July 14 to 29, 2015.
However, in its finalized overpayment decision dated November 20, 2018, OWCP found an
overpayment of compensation in the amount of $67,261.65 for the period June 6, 2016 through
January 6, 2018. OWCP’s preliminary determination and finalized decision related discrepancies
with regard to both the amount of the overpayment and the dates of the overpayment. Due to these
inconsistencies, the Board is unable to adequately review this aspect of the case.
5 U.S.C. § 8124(a) provides: “[OWCP] shall determine and make a finding of facts and
make an award for or against payment of compensation.” Also, 20 C.F.R. § 10.126 provides in
pertinent part that the final decision of OWCP shall contain findings of fact and a statement of
reasons. It has a responsibility to set forth findings of fact and a clear statement of reasons
explaining the disposition so that the claimant can understand the basis for the decision, as well as
the precise defect and the evidence needed to overcome the denial of his traumatic injury claim.8

7

See N.C., Docket No. 18-1070 (issued January 9, 2019); E.E., Docket No. 14-1908 (issued April 22, 2015).

8

See S.B., Docket No. 19-0634 (issued September 19, 2019).

4

A claimant is entitled to an overpayment decision that clearly explains how the amount
was calculated.9 The Board finds that the overpayment decision in this case does not provide such
an explanation. Therefore, the amount of overpayment has not been established.
On remand OWCP shall determine the exact amount of the overpayment in compensation,
and the correct dates on which the overpayments occurred. It should then issue a new preliminary
overpayment determination, with an appropriate overpayment action request form, an
overpayment recovery questionnaire, and instructions for appellant to provide supporting financial
information. After this and other such further development as deemed necessary, OWCP shall
issue a de novo decision.10
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 20, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is remanded
for further proceedings consistent with this opinion.
Issued: November 15, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
9

See A.J., Docket No. 18-1152 (issued April 1, 2019); J.W., Docket No. 15-1163 (issued January 13, 2016); see
also O.R., 59 ECAB 432 (2008) with respect to overpayment decisions, OWCP must provide clear reasoning showing
how the overpayment was calculated); see Jenny M. Drost, 56 ECAB 587 (2005) (to comply with OWCP’s
overpayment procedures, an overpayment decision must contain a clearly written explanation indicating how the
overpayment was calculated).
10

As the case is not in posture for decision regarding the amount of overpayment, the issue of waiver of recovery
of the overpayment is moot.

5

